Citation Nr: 0329467	
Decision Date: 10/29/03    Archive Date: 11/05/03

DOCKET NO.  97-10 327A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  The propriety of ratings assigned to service-connected 
generalized anxiety disorder from April 8, 1994, to the 
present.

2.  Whether clear and unmistakable error (CUE) exists in 
rating decisions dated March 31, 1958, and November 20, 1962, 
which denied entitlement to service connection for a 
psychiatric disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

J. M. Daley, Counsel


INTRODUCTION

The veteran had active service from September 1957 to 
February 1958.  This matter is before the Board of Veterans' 
Appeals (Board) on appeal from the New York, New York, 
Department of Veterans Affairs (VA) Regional Office (RO).

The issue of the propriety of ratings assigned to service-
connected generalized anxiety disorder from April 8, 1994, to 
the present, is addressed in the REMAND that follows the 
order section of this decision.


FINDINGS OF FACT

1.  The rating decision of March 31, 1958, which denied 
entitlement to service connection for psychiatric disability, 
was consistent with, and supported by, the evidence then of 
record.

2.  The rating decision of November 20, 1962, which denied 
entitlement to service connection for psychiatric disability, 
was consistent with and supported by the evidence then of 
record.


CONCLUSIONS OF LAW

1.  There is no CUE in the March 31, 1958, rating decision 
that denied entitlement to service connection for psychiatric 
disability.  38 C.F.R. § 3.105(a) (2002).

2.  There is no CUE in the November 20, 1962, rating decision 
that denied entitlement to service connection for psychiatric 
disability.  38 C.F.R. § 3.105(a) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 C.F.R. § 3.303 (1956, Supp. 
1962).  In the field of mental disorders, personality 
disorders which are characterized by developmental defects or 
pathological trends in the personality structure manifested 
by a lifelong pattern of action or behaviors, chronic 
psychoneurosis of long duration or other psychiatric 
symptomatology shown to have existed prior to service with 
the same manifestations during service, which were the basis 
of the service diagnosis, will be accepted as showing pre-
service origin.  Congenital or developmental defects, such as 
personality disorders, are not diseases or injuries within 
the meaning of applicable legislation.  38 C.F.R. § 3.303(c) 
(1956, Supp. 1962).  

War veterans will be considered to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities or disorders noted at 
entrance into service, or where clear and unmistakable 
(obvious and manifest) evidence demonstrates that an injury 
or disease existed prior thereto.  Only such conditions as 
are recorded in examination reports are to be considered as 
noted.  38 U.S.C. § 311 (1958, Supp. 1962); 38 C.F.R. § 
3.304(b) (1956, Supp. 1962).  The presumption of soundness 
also applies to peacetime veterans who served for six months 
or more.  38 C.F.R. § 3.305(b) (1956, Supp. 1962).  

A history of pre-service existence of conditions recorded at 
the time of examination does not constitute a notation of 
such conditions but will be considered together with all 
other material evidence in determinations as to inception.  
Determinations should not be based on medical judgment alone 
as distinguished from accepted medical principles, or on 
history alone without regard to clinical factors pertinent to 
the basic character, origin and development of such injury or 
disease.  They should be based on thorough analysis of the 
evidentiary showing and careful correlation of all material 
facts, with due regard to accepted medical principles 
pertaining to the history, manifestations, clinical course, 
and character of the particular injury or disease or 
residuals thereof.  History conforming to accepted medical 
principles should be given due consideration, in conjunction 
with basic clinical data, and be accorded probative value 
consistent with accepted medical and evidentiary principles 
in relation to value consistent with accepted medical 
evidence relating to incurrence, symptoms and course of the 
injury or disease, including official and other records made 
prior to, during or subsequent to service, together with all 
other lay and medical evidence concerning the inception, 
development and manifestations of the particular condition 
will be taken into full account.  Signed statements of 
veterans relating to the origin, or incurrence of any disease 
or injury made in service if against his or her own interest 
is of no force and effect if other data do not establish the 
fact.  Other evidence will be considered as though such 
statement were not of record.  38 C.F.R. § 3.304(b)(1), (2), 
(3) (1956, Supp. 1962).

A pre-existing injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C. 353 (1958, Supp. 1962); 38 C.F.R. § 3.306(a) (1956, 
Supp. 1962).  CUE (obvious or manifest) is required to rebut 
the presumption of aggravation where the preservice 
disability underwent an increase in severity during service.  
This includes medical facts and principles which may be 
considered to determine whether the increase is due to the 
natural progress of the condition.  Aggravation may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  38 C.F.R. 
§ 3.306(b) (1956, Supp. 1962).

Previous determinations which are final and binding will be 
accepted as correct in the absence of CUE.  38 C.F.R. § 
3.105(a).

In Russell v. Principi, 3 Vet. App. 310, 313-14 (1992), the 
United States Court of Appeals for Veterans Claims (Court) 
propounded a three-pronged test to determine whether CUE was 
present in a prior determination:  (1) either the correct 
facts, as they were known at the time, were not before the 
adjudicator (i.e., more than simple disagreement as to how 
the facts were weighed or evaluated) or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied; (2) the error must be undebatable and of the sort 
which, had it not been made, would have manifestly changed 
the outcome at the time it was made; and (3) a determination 
that there was CUE must be based on the record and law that 
existed at the time of the prior adjudication in question.

The Court has refined and elaborated on that test, stating 
that "CUE is a very specific and rare kind of 'error.'  It 
is the kind of error, of fact or of law, that when called to 
the attention of later reviewers compels the conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the error..."  
Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  The Court also 
stated that:

If a claimant-appellant wishes to 
reasonably raise clear and unmistakable 
error there must be some degree of 
specificity as to what the alleged error 
is and, unless it is the kind of 
error...that, if true, would be clear and 
unmistakable error on its face, 
persuasive reasons must be given as to 
why the result would have been manifestly 
different but for the alleged error.  It 
must be remembered that there is a 
presumption of validity to otherwise 
final decisions, and that where such 
decisions are collaterally attacked, and 
a clear and unmistakable error claim is 
undoubtedly a collateral attack, the 
presumption is even stronger.

Broad-brush allegations of failure to follow the regulations 
or failure to give due process, or any other general, non-
specific claim of error cannot meet the specificity required 
to render a claim of CUE meritorious.  See Fugo at 44; see 
also Russell, supra.  Furthermore, any breach by VA of its 
duty to assist cannot form a basis for a claim of clear and 
unmistakable error because such a breach creates only an 
incomplete record rather than an incorrect one.  Caffrey v. 
Brown, 6 Vet. App. 377, 383-384 (1994).

Factual Background

On the reports of medical history and examination dated in 
August 1957, no psychiatric abnormalities are noted.  The 
veteran entered service in September 1957.  Service medical 
records show that in December 1957, he presented with the 
complaint that he felt he was going to "crack up."  The 
examiner's impression was that the veteran had an inadequate 
personality with schizophrenic tendencies.  The veteran was 
hospitalized for observation.  The hospitalization report 
notes that the veteran had had several weeks of tearfulness 
and an inability to perform his duties.  It was noted that 
the veteran had gotten engaged to a 14-year-old girl prior to 
entrance in the service.  Also noted was that his mother had 
had a nervous breakdown in the past and that the veteran had 
led a sheltered life.  His history was positive for 
nightmares prior and during service.  After the evaluation 
period, medical personnel determined that the veteran was not 
psychotic and agreed with the diagnosis of inadequate 
personality.  It was stated that if the veteran became sicker 
he would probably follow the schizophrenic path.  
Administrative discharge was recommended.  The Medical Survey 
Report indicates that background information had been 
obtained from the veteran and from a social service 
questionnaire filled out by his parents.  Such information 
was considered reliable.  In February 1958, the veteran's 
diagnosis was changed to emotional instability reaction.  It 
was opined that the veteran manifested a long-standing 
personality disorder characterized by emotional instability 
reaction, and that such existed prior to service and was not 
aggravated therein.  

In a rating decision dated March 31, 1958, the RO cited to 
the veteran's service medical records, to include the Medical 
Survey Report, and denied the claim on the basis that his 
emotional instability reaction was a constitutional or 
developmental abnormality and not a disability under the law.  

In a medical certificate dated in August 1962, Dr. J. Vivona, 
M.D., noted that the veteran had a long and incoherent 
history, and presented with neuropsychiatric or psychosomatic 
complaints.  Dr. Vivona noted the veteran had appeared for 
treatment in September 1958, at which time he was tense, 
upset, anxious and depressed because his girlfriend was 
moving to California.

In August 1962, the veteran reported for a VA examination.  
The VA examiner noted the veteran's history was positive for 
hospitalization for a nervous condition from October 1957 to 
February 1958, and also noted that the veteran had had no 
psychiatric care since discharge from service.  The examiner 
considered the veteran's gastrointestinal complaints and also 
performed a neuropsychiatric examination.  The veteran gave a 
history of having had a nervous breakdown during service, 
without any continued nervousness since that time.  The 
examiner opined that the clinical picture in the veteran's 
service records was that of psychoneurosis, anxiety reaction.  

In a decision dated November 20, 1962, the RO denied 
entitlement to service connection for a psychiatric 
disability.  The veteran did not appeal and the decision 
became final.  At the time of the November 1962 decision, the 
RO considered the additionally received private medical 
records and the August 1962 report of VA examination in 
conjunction with previously considered service records, to 
include the Medical Survey Report.  The RO concluded that the 
mental disorder diagnosed as an emotional instability 
reaction during service, and more recently diagnosed as an 
anxiety reaction, was medically deemed to be of pre-service 
origin without evidence of aggravation during service.

Analysis

As a preliminary matter, the Board notes that the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096, codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107, is not applicable to the instant CUE motion for the 
reason that a CUE motion is not a claim or an application for 
VA benefits and therefore duties associated with such claims 
or applications are inapplicable, including notification 
under 38 U.S.C.A. § 5103(a).  38 C.F.R. § 20.1411(c), (d).  
See also Livesay v. Principi, 15 Vet. App. 165 (en banc) 
(2001).

With respect to the CUE claims, the Board will first discuss 
the 1958 rating decision.  At that time the RO denied 
entitlement based on the fact that the only diagnosis of 
record was a personality disorder, which is not a disability 
for VA purposes.  The veteran has, in effect, argued that 
such diagnosis was erroneous, citing to later records showing 
varied diagnoses.  The Board must emphasize, however, that a 
determination as to the existence of CUE must be based on the 
evidence of record at the time of the decision in question.  
At the time of the 1958 decision there was no conflicting 
medical evidence suggesting that the veteran's correct 
diagnosis was other than a personality disorder and thus no 
factual error was made by the RO at that time.  Moreover, to 
the extent the veteran suggests that additional development 
was warranted to ensure a correct diagnosis in 1958, a 
failure of the duty to assist cannot amount to CUE.  Thus, 
the veteran has not identified any manifest error in the 1958 
decision so as to warrant revision.

The Board next looks at the 1962 rating decision, which 
considered an additional private medical report and a report 
of VA examination in addition to the veteran's statements and 
his service records.  At that time the RO concluded that, 
even with consideration of the changed diagnosis, service 
connection was not warranted.  In effect, the RO weighed the 
conclusions reached by the VA examiner and by the Medical 
Board and determined that the veteran's psychiatric problems 
were long-standing, having pre-existed service and not having 
been aggravated therein.  

The veteran claims error in that decision based on his 
assertion that his disability did not pre-exist service, that 
such was not noted at entrance, and that the presumption of 
soundness was not properly overcome by the RO in its 1962 
decision.  In this regard the Board notes that in its 1962 
decision the RO in fact acknowledged that no psychiatric 
disability had been noted at entrance into service.  The RO 
determined, however, that the presumption of soundness was 
clearly and unmistakably overcome by the history provided by 
the veteran and his parents, as considered and interpreted by 
the Medical Board.  

The veteran's argument is that the RO's consideration of 
facts such as his pre-service engagement to a 14-year-old, or 
his history of having had nightmares prior to service, was an 
insufficient basis upon which to overcome the presumption of 
soundness.  In arriving at the conclusion that the veteran's 
problem pre-existed service, however, the RO did not consider 
the veteran's in-service history alone, but rather, weighed 
such alongside all of the evidence of record, to include in-
service and post-service medical reports that considered the 
same history.  The RO also considered other statements 
provided by the veteran in conjunction with his appeal.  Such 
weighing of the veteran's own reported history alongside the 
medical conclusions of record was consistent with governing 
regulations.  38 C.F.R. § 3.304(b)(1), (2), (3) (1956, Supp. 
1962).

As noted above, a mere disagreement with how evidence has 
been weighed does not amount to CUE.  The veteran has not 
shown that the evidence considered by the RO in 1962 in fact 
refuted the pre-existence of psychiatric disability or 
otherwise demonstrated that such underwent aggravation during 
service.  Here the Board notes the veteran's reliance on the 
VA examiner's conclusion that the veteran's in-service 
clinical picture was a psychoneurosis, and not a personality 
disorder.  Such conclusion may not be used to show error in 
the 1958 decision as it was not of record at the time of the 
March 31, 1958, rating decision.  Moreover, although the VA 
examiner identified psychoneurosis as the appropriate in-
service clinical picture, that examiner did not opine that 
the veteran's psychiatric disability first started during 
service or was aggravated therein.  Rather, the examiner 
opined that the veteran's problems were long-standing, a 
conclusion consistent with the other evidence of record and 
with the RO's determination.  

Thus, the veteran has not shown that the RO misapplied the 
law in 1962 to the facts at hand.  He has instead interpreted 
the RO's decisions as relying solely on a history of pre-
service factors such as nightmares, without acknowledging 
38 C.F.R. § 3.304(b) (1), (2), (3) that gives adjudicators 
the ability to consider all of the evidence, medical and 
otherwise in context when determining the pre-existence of a 
disability.  In sum, the veteran disagreed with how the RO 
weighed the evidence in 1962 but has not shown any manifest 
error in that decision that would have resulted in a 
different outcome.  

In conclusion, a review of the evidence of record in 1958, 
and in 1962, shows that such decisions were consistent with 
and supported by the statutory and regulatory provisions 
extant at the time as applied to the evidence then of record.  
Neither decision was based on CUE.


ORDER

The Board having determined that the rating decision of March 
31, 1958, which denied entitlement to service connection for 
psychiatric disability, was not clearly and unmistakably 
erroneous, the benefit sought on appeal is denied.

The Board having determined that the rating decision of 
November 20, 1962, which denied entitlement to service 
connection for psychiatric disability, was not clearly and 
unmistakably erroneous, the benefit sought on appeal is 
denied. 


REMAND

In a decision dated in August 1996, the RO granted 
entitlement to service connection for generalized anxiety 
disorder and assigned an initial 10 percent rating, effective 
April 8, 1994.  The veteran appealed with respect to the 
assigned rating.  In a rating decision dated in April 1997, 
the RO increased the assigned rating from 10 percent to 30 
percent, effective September 20, 1996.  Then, in a decision 
dated in May 2003, the RO assigned a 70 percent rating, 
effective August 26, 1999.

The veteran has continued to express disagreement with the 
ratings assigned to his generalized anxiety disorder 
throughout this appeal.  The Board thus notes that the 
procedural history of this case falls within the situation 
contemplated in Fenderson v. West, 12 Vet. App. 119 (1999), 
where the Court held that in cases where an initially 
assigned disability evaluation has been disagreed with it is 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Fenderson at 126-28.  

A review of the claims file shows, however, that the RO has 
continued the appeal based on consideration of entitlement to 
an increased rating, without appropriate notice and 
consideration of the propriety of staged ratings in this 
case.  Specifically, the RO has not afforded the veteran with 
notice relevant to the evidence needed to support entitlement 
to staged ratings in excess of those currently assigned to 
his disability.  Such notice is, therefore, insufficient 
under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  

The Board notes that in February 2003 the RO sent the veteran 
a letter which was intended to comply with the notification 
requirements of the VCAA.  It informed the veteran that if 
the evidence and information requested in the letter were not 
received within 30 days, the RO would decide the claim based 
on the evidence of record and any records of VA examinations 
and opinions obtained by the RO.  Although the time limit for 
the submission of additional evidence and information was 
consistent with a VA regulation then in effect, the United 
States Court of Appeals for the Federal Circuit has 
invalidated the VA regulation to the extent that it 
authorized VA to deny a claim before the expiration of the 
one-year period for response provided by 38 U.S.C.A. 
§ 5103(b).  See Paralyzed Veterans of America, et al. v. 
Secretary of Veterans Affairs, Nos. 02-7007, -7008, -7009, -
7010, (Fed Cir., Sep. 22, 2003).  

The Board also notes that subsequent to the RO's grant of 
service connection for generalized anxiety disorder, the 
veteran has raised a question as to the propriety of the 
effective date assigned to such service connection grant.  
Although the veteran's claim of entitlement to revision based 
on CUE in 1958 and 1962 rating decisions that denied 
entitlement to service connection for psychiatric disability 
is decided herein, the effective date question pursuant to 
38 C.F.R. § 3.400 (2002) has not been addressed by the RO.  
As such, procedural development of that matter is indicated 
while this case is in REMAND status.

Accordingly, for the above reasons, this case is REMANDED to 
the RO for the following:

1.  Pertinent to the rating issue on 
appeal, the RO should send the veteran a 
letter that complies with the 
notification requirements of 
38 U.S.C.A. § 5103(a).  The veteran 
should be informed that any evidence and 
information submitted in response to the 
letter must be received within one year 
of the date of the RO's letter and that 
he should inform the RO if he desires to 
waive the one-year period for response.

2.  The RO should attempt to obtain all 
pertinent evidence identified but not 
provided by the veteran.  If the RO is 
unsuccessful in obtaining any such 
evidence, the RO should so inform the 
veteran and his representative, and 
request them to the outstanding evidence.

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A are 
fully complied with and satisfied with 
respect to the matter of entitlement to 
an effective date prior to April 8, 1994, 
for the grant of service connection for 
generalized anxiety disorder, on a basis 
other than CUE in the prior denials of 
service connection for this disability.  
The RO should advise the veteran as to 
any adjudicatory determination made in 
that respect, and of his appellate 
rights.

4.  After undertaking any other 
development it determines to be 
indicated, the RO should readjudicate the 
rating issue on appeal based on all 
evidence received since its most recent 
consideration of the claim and with 
consideration of the propriety of staged 
ratings, consistent with Fenderson v. 
West, 12 Vet. App. 119 (1999).  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case, which includes all potentially 
applicable laws and regulations, and the 
reasons and bases for the determinations.  
The veteran and his representative should 
then be afforded an appropriate 
opportunity to respond.  

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  No action is required on the part of the veteran 
or his representative until further notice is received.  By 
this action, the Board intimates no opinion, legal or 
factual, as to the ultimate disposition warranted in this 
case.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 


(CONTINUED ON NEXT PAGE)


108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.43 and 38.02.



		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED
Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



